Exhibit 10.9.1

AMENDMENT NO. 1

TO THE

UNIFIED WESTERN GROCERS, INC.

EMPLOYEE SAVINGS PLAN

Effective as of August 31, 1997, the definition of “Employee” in Section 1.2 of
the Unified Western Grocers, Inc. Employee Savings Plan (the “Plan”) is amended
and restated to read as follows:

“‘Employee’ shall mean every person classified by the Company as a common law,
hourly employee of the Company and any Affiliated Company that has adopted the
Plan with the permission of the Board of Directors. With respect to persons
employed in a United Grocers facility, ‘Employee’ shall mean every person
classified by the Company as a common law, collectively bargained employee of
such a facility (‘United Employee’). ‘Employee’ shall not include any person who
is (i) employed by or through a leasing, temporary, or similar agency or
company, or (ii) classified by the Company as a leased employee (‘Leased
Employee’) of the Company or any such Affiliated Company. For this purpose, a
Leased Employee is a person whose services are performed under primary direction
or control by the Company or any Affiliated Company on a substantially full time
basis for a period of at least one year in accordance with Code
Section 414(n)(2). If any person described in the preceding sentence is
determined to be a common law employee of the Company by court decision or
otherwise, such person shall nonetheless continue to be treated as not being an
Employee.’

* * *

IN WITNESS WHEREOF, Unified Western Grocers, Inc. has executed this Amendment
this 16 day of April, 2002.

 

UNIFIED WESTERN GROCERS, INC. By:    /s/ Don Gilpin Its:    Vice President,
Human Resources